NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50151

                Plaintiff-Appellee,             D.C. No.
                                                3:17-cr-01507-AJB-1
 v.

ISRAEL NAVA-ARELLANO,                           MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                      Argued and Submitted January 11, 2021
                               Pasadena, California

Before: WATFORD, FRIEDLAND, and BENNETT, Circuit Judges.

      Israel Nava-Arellano (“Nava”) appeals his 54-month sentence for illegal

entry and illegal reentry by a removed alien. See 8 U.S.C. §§ 1325, 1326. We

affirm.

      Nava first contends that the district court erred in calculating Nava’s

Guidelines range by failing to acknowledge that United States Sentencing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Guidelines (“U.S.S.G.”) § 5G1.2(c) called for his two sentences to run

concurrently. We disagree. The district court accurately calculated Nava’s

Guidelines range as 30 to 37 months, which implies his two sentences would run

concurrently. The court never suggested that the Guidelines envisioned

consecutive sentences. Nor did the district court err by imposing an above-

Guidelines sentence. The court sufficiently set forth its reasons for varying upward

from the Guidelines range and was not required to discuss U.S.S.G. § 5G1.2(c).

See United States v. Rangel, 697 F.3d 795, 801 n.3, 802-03 (9th Cir. 2012).

      Next, Nava contends that the district court committed a procedural error by

failing to recognize its discretion under Kimbrough v. United States, 552 U.S. 85

(2007), to impose a lesser sentence based on a policy disagreement with the

Sentencing Guidelines. Specifically, Nava faults the district court for not

addressing his policy argument that the Sentencing Guidelines for illegal reentry

unfairly “double-count” prior convictions. See U.S.S.G. § 2L1.2. But there is no

indication that the district court here misunderstood its discretion under Kimbrough

or otherwise—rather, the district court exercised its discretion to vary upward from

the Guidelines range. Cf. United States v. Henderson, 649 F.3d 955, 964 (9th Cir.

2011) (remanding for reconsideration of a Kimbrough argument where the district

court’s comments at sentencing suggested a possible failure to appreciate its

discretion). And even if the court had erred by neglecting to address Nava’s


                                          2
Kimbrough argument at sentencing, the error would be harmless. Having

sentenced Nava on prior occasions, only to have Nava reoffend, the district court

explained at length why it felt an upward variance was necessary. It is therefore

clear that, if the court had addressed Nava’s “double-counting” policy argument

for a below-Guidelines sentence, the court would have rejected it.

      Nava also attacks the illegal reentry statute itself, 8 U.S.C. § 1326(b),

claiming it is unconstitutionally vague on its face. Nava raised an identical

argument in his appeal from his prior sentence, and the panel rejected the

argument. See United States v. Nava-Arellano, 795 F. App’x 500, 502 (9th Cir.

2019). That holding is law of the case, and we see no reason to depart from it here.

      Lastly, Nava contends his above-Guidelines sentence was substantively

unreasonable. Again, we disagree. The district court observed that Nava is a

“serial violator of the immigration laws,” having been deported numerous times

over the past two decades. Moreover, Nava has a lengthy criminal history beyond

just immigration offenses. The 54-month sentence was not inappropriate under

these circumstances.

      AFFIRMED.




                                          3